 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540Sea-Jet Trucking Corporation, A.P.A. Warehouses, Inc., Affiliated Terminals, Incorporated, Sea-Jet Industries Incorporated, and Sea-Jet Trucking & A.P.A. Warehouse, Inc., a Single Employer and International Union, United Automobile, Aerospace and Agricultural Implement Work-ers of America, AFLŒCIO. Case 29ŒCAŒ18500 January 29, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME  On May 7, 1997, Administrative Law Judge Jesse Kleiman issued the attached decision. The Respondent filed exceptions and a supporting brief, and the Union filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order as modified.2  We agree with the judge that the Respondent violated Section 8(a)(5) and (1) of the Act by failing to bargain with the Union concerning the effects on employees of the Respondent™s relocation of its facility from Brooklyn, New York, to Bloomfield, New Jersey.3 We further agree that a Transmarine4 limited backpay remedy is warranted to remedy the Respondent™s effects bargaining violation. We find merit, however, in the Respondent™s exception to the judge™s modification of the standard Transmarine remedy to include in the backpay calculations the em-ployees™ increased transportation costs or moving ex-penses. Matters such as moving expenses or increased transportation costs occasioned by the relocation of the Respondent™s facility are issues over which the parties may bargain pursuant to the Transmarine remedy. In our view, however, they are not germane to backpay compu-tations.  Additionally, we have modified the judge™s remedy to conform with Transmarine remedy language changes that the Board adopted subsequent to issuance of his de-cision in this case.5 We have also modified his remedy to delete general bargaining order language that does not apply to the type of 8(a)(5) violations found here. Ac-cordingly, an amended remedy is set forth below.                                                                                                                      1 We deny the Union™s request for an award of attorney™s fees, as we find that the Respondent™s defenses were not frivolous. See United States Service Industries, 324 NLRB 834, 838 fn. 20 (1997); Frontier Hotel & Casino, 318 NLRB 857 (1995), enf. denied in part 118 F.3d 795 (D.C. Cir. 1997). 2 We have modified the judge™s recommended Order to require the Respondent to provide the Union with the information that it requested without the necessity of making a new request. See I & F Corp., 322 NLRB 1037 fn. 1 (1997). 3 As the Respondent did not give the Union any advance notice of its final decision to relocate, we find it unnecessary to pass on the judge™s statements, in the second paragraph of sec. III,B of his decision, con-cerning how far in advance an employer must notify a union when selling a business or relocating a facility. See Compact Video Services, 319 NLRB 131 fn. 1 (1995). 4 Transmarine Navigation Corp., 170 NLRB 389 (1968). AMENDED REMEDY 1. Delete the first two paragraphs of the judge™s rec-ommended remedy and insert the following. ﬁHaving found that the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(5) and (1) of the Act, we shall order that it cease and desist therefrom and take certain affirmative action designed to effectuate the policies of the Act.ﬂ 2. Insert the following at the end of the fourth para-graph of the judge™s recommended remedy. ﬁAccordingly, we shall require the Respondent to pay to the unit employees involved in the relocation in any way their normal wages when in the Respondent™s em-ploy from 5 days after the date of this decision until the occurrence of the earliest of the following conditions: (1) the date the Respondent bargains to agreement with the Union on those subjects pertaining to the effects of the relocation of the Respondent™s facility from Brooklyn, New York to Bloomfield, New Jersey; (2) the date a bona fide impasse in bargaining occurs; (3) the failure of the Union to request bargaining within 5 business days after receipt of this Decision, or to commence negotia-tions within 5 business days after receipt of the Respon-dent™s notice of its desire to bargain with the Union; or (4) the subsequent failure of the Union to bargain in good faith; but in no event shall the sum paid to any employee exceed the amount that he or she would have earned as wages from the date of the relocation of the Respon-dent™s facility to the time he or she secured equivalent employment; provided, however, that in no event shall this sum be less than these employees would have earned for a 2-week period at the rate of their normal wages when last in the Respondent™s employ, with interest.ﬂ 3. Delete the twelfth paragraph of the judge™s recom-mended remedy. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Sea-Jet Trucking Corporation, A.P.A. Warehouse, Inc., Affili-ated Terminals, Incorporated, Sea-Jet Industries, Incor-porated, and Sea-Jet Trucking & A.P.A. Warehouses, Inc., a single employer, Bloomfield, New Jersey, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order, as modified. 1. Substitute the following for paragraph 2(c). ﬁ(c) Furnish to the Union in a timely fashion the informa-tion requested by the Union in its May 10, May 13, and August 10, 1994 letters.ﬂ   5 See Melody Toyota, 325 NLRB 846 (1998). 327 NLRB No. 107  SEA JET TRUCKING CORP. 541 Rosalind Rowen, Esq., 
for the General Counsel
. Steven B. Horowitz, Esq. (H
orowitz & Associates, P.C.), 
for the Respondent. Thomas W. Meiklejohn, Esq. (Livingston, Adler, Pulda & Meik-
lejohn, P.C.), 
for the Union
. DECISION STATEMENT OF THE 
CASE JESSE KLEIMAN, Administrative Law Judge.  Upon the basis 
of a charge filed on August 31, 1994 by the International Un-
ion, United Automobile, Aerospace and Agricultural Imple-
ment Workers of America, AFLŒCIO (UAW or the Union), 
against Sea-Jet Trucking Corpor
ation, A.P.A. Warehouses, Inc., 
Affiliated Terminals, Incorporated, Sea-Jet Industries Incorpo-
rated, and Sea-Jet Trucking & 
A.P.A. Warehouses, Inc., a Sin-gle Employer (the Respondent, or
 the Employer), a complaint 
and notice of hearing was issued on June 30, 1995, alleging that 
the Respondent violated Section 8(a)(1) and (5) and Section 
2(6) and (7) of the National La
bor Relations Act (the Act).
1  By 
answer timely filed th
e Respondent denied th
e material allega-
tions in the complaint. 
A hearing was held before me in Brooklyn, New York, on 
July 10, 11 and 24, 1996.  Subseque
nt to the close of the hear-
ing, the General Counsel, the Union, and the Respondent filed 
briefs. On the entire record and the briefs of the parties, and on my 
observation of the witnesses, I make the following 
FINDINGS OF FACT
 I.  THE BUSINESS OF THE RESPONDENT
 The Respondents, all Delaware co
rporations, have their prin-
cipal  offices and place of busine
ss located at 8 Franklin Street, 
in the Township of Bloomfield, 
State of New Jersey (the New 
Jersey facility), formerly lo
cated at 140Œ143d Street, in the 

Borough of Brooklyn, City and State of New York (the Brook-
lyn facility).  The Respondent admits that at all times material, 
the Respondents have been aff
iliated businesses with common 
officers, ownership, directors,
 and operators and have formu-
lated and administered a common labor policy affecting em-
ployees of its operations.  I th
erefore find that the Respondents 
constitute a single integrated business enterprise and a single 
employer within the meaning of the Act.  Moreover, the Re-
spondent admits and the evidence shows that Respondents each 
are and have been at all times material, employers engaged in 
                                                          
                                                           
1 On January 27, 1995, the Regiona
l Director for Region 29 in Case 
29ŒCAŒ18500 dismissed that portion 
of the UAW charge which al-
leged that the Respondent unlawfully 
failed or refused to bargain with 
the Union regarding its decision to relocate its operations, and transfer 
equipment and employees, from Brooklyn, New York to Bloomfield, 
New Jersey, stating:  ﬁUnder current
 Board law, if an employer can 
establish that its decision to relocate 
its operations did  not turn on labor 
costs, it is relieved of the obligation to bargain over that decision.  
Dubuque Packing Co
., 303 NLRB 386 (1991).ﬂ  However, the Region 
29 dismissal letter does not state th
at the UAW™s request to bargain 
over the decision to move was unlawful, or that the UAW had bar-
gained to impasse over this nonma
ndatory bargaining subject, nor was 
a charge filed to that effect by th
e Respondent.  An appeal by the Union 
of that dismissal was denied.  The co
mplaint in this case alleges that the 
Respondent failed and refused to ba
rgain in good faith over the affects 
of such a relocation in violation of Sec. 8(a)(1) and (5) and Sec. 2(6) 
and (7) of the Act. 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
2 II.  THE LABOR ORGANIZATION 
INVOLVED
 It is undisputed that the International Union, United Auto-
mobile, Aerospace and Agricultural Implement Workers of 
America, AFLŒCIO is a labor organization within the meaning 
of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICE
 Background Pursuant to an election conducted by the Board on March 28, 
1988, the Union was certified on December 19, 1989 as the 
bargaining representative of th
e Respondents™ employees in a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) 
of the Act, as follows: 
 All full time and regular part-time warehouse employees em-
ployed by Sea-Jet Trucking Corporation, A.P.A. Warehouse, 
Inc., affiliated Terminals, Inco
rporated, Sea-Jet Industries, In-
corporated, and Sea-Jet Trucking & A.P.A. Warehouse, Inc., 
at its 140-43rd Street, Brooklyn, New York location, exclud-
ing all office clerical employees, trailer drivers, truck drivers, 
drivers™ helpers, building maintenance employees. truck 
maintenance, professional empl
oyees and supervisors as de-
fined in the Act. 
 See, 
Sea-Jet Trucking Corp
., 304 NLRB 67, 68 (1991). 
On January 17, 1990, the Union made a request to meet and 
bargain with the Respondent, an
d requested information rele-
vant and necessary to its role
 as bargaining representative, 
those requests were refused.  
Sea-Jet Trucking Corp., 304 
NLRB at 68.  A charge filed by the Union ultimately resulted in 
a United States Court of Appeals (2d Cir. 1992) judgment on 
July 15, 1992, enforcing the Board™s Order in 304 NLRB 67 
(1991); that Board Order and the Court™s Judgment required the 
Respondent to meet and bargain 
with the Union and provide the 
Union with the information requested in 1990.  Although bar-
gaining commenced in 1992, the Respondent and the Union 
have never entered into a collective-bargaining agreement. 
Other litigated unfair labor pr
actice charges involved the Re-
spondent™s refusal to reinstate an unfair labor practice striker, 
291 NLRB 627 (1988), enfd. 141 LRRM 2488 (D.C. Cir. 
1990), 307 NLRB 134 (1992); the improper reinstatement of 
twelve unfair labor practice stri
kers who were assigned more 
onerous work and/or improperly transferred to less desirable 

positions, 302 NLRB 110 (1991); three unlawful discharges, 
302 NLRB 110 (1991); and the Respondent™s violation of Sec-
tion  8(a)(1) and (3) as found in 
Orbit Corp., 294 NLRB 695 
(1989). A.  The Evidence 
By letter dated April 6, 1994, 
Sanford E. Pollack, Esq., An 
attorney for the Respondent, notified the Union that ﬁThe eco-
nomic conditions in the location in which our client presently 
operates forces as to consider the possibility of relocating all or 
 2 The Respondents individually have
 been engaged at all times mate-
rial and respectively in interstate and intrastate trans
portation of freight 
and commodities, in transportation, 
warehousing, and storage of freight 
and commodities in interstate comme
rce, providing the service of con-
solidation and distribution of frei
ght and commodities; and as a pur-
chasing agent providing financial services, including the purchase of 
materials, supplies and equipment for Respondent A.P.A. and Respon-
dent Sea-Jet Trucking; etc.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542part of our present facilitiesﬂ, 
and we would be ﬁhappy to dis-
cuss the problem with you and receive your input In that re-
gard.ﬂ  A meeting between the parties was held on May 10, 
1994 at the Union™s subregional office in New York City.  In 
attendance for the Respondents we
re Harold Pretter, the Re-
spondent™s, controller, and Gary Cooke, Esq., an attorney rep-
resenting the Respondent.  Representing the Union were Robert 
Madore, assistant regional direct
or for Region 9A of the UAW, 
Beverly Gans, subregional direct
or for Region 9A of the UAW, 
and Charlie Gibbons, a business agent for Local 365 UAW. 
At the May 10, 1994 meeting 
the Respondent advised the 
Union that they had entered into a binder (a tentative agreement 
to either lease or buy a facility) for an unspecified location in 
Bloomfield, New Jersey.ﬂ  The 
Respondent cited the costs of 
doing business in New York, including tolls, gas, and taxes as 
their rationale for desiring to relocate and not labor cost related, 
and promised that if they made a firm commitment to relocate, 
ﬁwe will let you know.ﬂ  Madore asked Cooke whether the 
Respondents had identified a ﬁtime lineﬂ as to when the move might occur, but the Respondents stated that they had not.  
Madore testified that he also requested information needed by 
the Union to bargain over both the possible decision to move 
and its effects, but did not receive clear or specific answers to 
most of his questions.  Neither 
of the Respondent™s representa-
tives specifically questioned the relevance of the information 

the Union was requesting.  Madore testified that he stated ex-
plicitly at the meeting that, if
 the Respondent were unwilling to 
engage in decision bargaining, the Union nonetheless wanted to 
bargain over the effects if a de
cision to move were made.  At the end of the meeting Madore 
indicated that on May 13, 1994 
he would follow up with a written information request, and that 
once he received the informati
on, he would contact the Re-
spondent to arrange for additional meetings. 
During the negotiation session, the parties discussed the 
benefits that the employees of
 the Respondent received, includ-
ing vacation, holidays, annuity,
 jury duty, bereavement, em-
ployees out on absence, employees out on worker™s compensa-
tion, and insurance claims.  Harold Pretter indicated that all 
benefits would remain the same in New Jersey in accordance 
with what had been provided in the past except that wage rates 
would increase to New Jersey™s 
higher minimum wa
ge rates.  
The Respondent asserted that the 
benefits that the employees of 
the Respondent received during a
ll relevant times would be the 
same as were previously provi
ded to Beverly Ganz through the 
ongoing collective-bargaining negotiations with the Union, and 
Pretter also advised the Union that all employee™s would be 
offered continued employment in New Jersey.  Pretter testified 
that the negotiations concluded with Madore indicating that the 
Union insisted on bargaining over 
both the decision and the 
effects together, and would not
 schedule any additional meet-
ings until the company provided extensive documentation per-
taining to both the decision and the effects of the relocation. 
Pretter testified that on May 11, 1994, the Respondent for-
warded some of the information requested the previous day to 
the attorney for the Union, including the participation agree-
ment with Local 348, which referenced the annuity plan that the 
Respondent offered, along with an offer for the Union to review 
the books and records of the Respondent based on the extent of 
the request for information that 
was made of the Respondent at the negotiation session.  It was 
not until after the charges had 
been filed on this matter on August 31, 1994 that a representa-
tive of the Union finally did appear at the Respondent™s place 
of business to inspect the books and records as previously of-
fered by the Respondent on May 11, 1994. 
By letter dated May 13, 1994, Madore wrote to Cooke re-
questing the information relevant
 to both the possible decision 
to relocate and its effects.  The letter stated that the Union 

would be ﬁwilling to begin negotiations immediately upon the 
Company fulfilling the following information requested . . .,ﬂ 
and concludes: 
 We need this information to bargain over the decision, not just 
the effects.  We cannot bargain over this decision without  
possession of this information.  We are informing you that we 
believe you must give us suffic
ient time and information to 
bargain over any decision as that we may make effective pro-
posals . . . Upon receipt of th
e above-requested information, 
we will exchange dates with which to begin bargaining over 
the Decision. 
 Pretter stated that the attorney for the Respondent also ad-
vised the Union on May 13, 1994 that the move was economi-
cally motivated and, not related to labor costs.  Pretter related 
that in fact the Respondent incu
rred greater labor costs in New 
Jersey, based on its higher minimum wage, a consideration 
recognized by the Regional Direct
or, among other things in the 
partial dismissal of the Union™s charge dealing with the Re-
spondent™s decision to relocate to New Jersey (R. Exh. 2, p. 2, 
par. 1).  Also, according to Pretter, the Union was notified that 
the move would take 6 months to complete, beginning at the 
end of the summer/early fall 1994. 
On May 23, 1994, Cooke wrote a letter to Madore, stating, ﬁI 
have forwarded a copy of your request to the Company in order 
for them to compile the documents which you requested.  We 
will forward the information as soon as it becomes available.ﬂ  
This letter does not state that any of the information requested 
by Madore had been previously provided to the UAW, or that 
any of the information did not have to be provided because it 
was not relevant to effects bargaining. 
In late July or early August 
1994, Carl Redis, a UAW inter-
national representative, told 
Madore about rumors among the 
Respondents™ employees about an
 impending plant relocation.  
On August 10, 1994, Madore wrote a letter to Cooke stating 
that it was his understanding that the Respondent was moving 
equipment and transferring employees to either a Brooklyn 

location or a New Jersey location.  The August 10 letter also 
requested further information a
bout the move and its effects, 
and reminded Cooke that he had 
not forwarded any information 
to Madore pursuant to the requests made on May 10 and May 
13, 1994.  There was no respons
e to Madore's August 10, 1994 
letter.  Although Pretter testified at the hearing that the Respon-

dent had not commenced its relocation operation as of August 
31, 1994, the UAW filed its charge in the instant case, Case 29Œ

CAŒ18500. On September 13, 1994, the Respondent entered into a lease 
with Newels Realty, to occupy a building on property located in 
Bloomfield and Belleville, New Jersey.  The lease states that 
the Respondent Sea-Jet ﬁis the occupant of a portion of a build-
ing situated on the Property,ﬂ and that ﬁSea-Jet desires to  re-
main in possession of the Premises.ﬂ  A copy of the lease was 
attached to a letter to Region 29 dated November 10, 1994, 
which was also copied to Madore.  The lease states that ﬁ the 

Property [is] more pa
rticularly bounded and 
described  in Ex-hibit A attached hereto (Property)ﬂ, but exhibit A was not pro-

vided to Region 29, or to the UAW.  According to Pretter, it 
 SEA JET TRUCKING CORP. 543 was not until October, 1994 (contrary to the language in the 
lease) that the Respondent 
commenced its relocation from 
Brooklyn, New York to Bloomfield,
 New Jersey.  In early Oc-
tober, 1994, employees were gi
ven forms to sign to indicate 
whether or not they wished to 
relocate to New Jersey, but the 
UAW was not told about this.  The move was completed in 
January 1995. 
The Respondent never notified the UAW that it had decided 
to proceed with the move nor that it had decided not to bargain 
with UAW over the decision to move.  Moreover, the Respon-
dent failed to notify the Union that it had concluded that it had 
no obligation to furnish the information requested by the Union 
in May 1994, even regarding the effects of the relocation.  Sub-
sequent to the May 10, 1994 meeting, the Union made no fur-
ther request to meet and bargain with the Respondent because, 
according to Madore, without the necessary information, the 
Union was unable to develop se
verance proposals for employ-
ees who opted not to relocate, or proposals regarding transpor-
tation costs and other matters pertaining to employees who did 
choose to relocate. 
The move of the Respondent st
arted in October of 1994.  
Prior to the move, the Respondent circulated to every unit 
member an offer of continued employment, asking them to 
check off whether or not they would make the relocation.  Ac-
cording to the Respondent this 
notice was circulated based on 
the assurances at the May 10, 
1994 negotiations session that the Respondent would offer continued employment to all employ-
ees in New Jersey. 
Subsequent to the filing of the charges in this case, the Re-
spondent did provide additional in
formation to the Region, with 
copies to the Union regarding wh
ether the decision to relocate 

was a mandatory subject of bargaining.  The Respondent as-
serts that at no time after the receipt of the documentation pre-
sented did the Union ever request to bargain over the effects of 
the move only.  Not even after the dismissal of the ﬁdecisionalﬂ 
aspect of the charge by the Regional Director for Region 29 on 

January 25, 1996, and the completion of the relocation com-
pleted in January 1995 and to date, had the Union requested to 
negotiate limited only to the issue of effects of the move.  The 
Respondent also maintains that the Union was already in pos-
session at the time of the trial of all necessary documentation 
and information so as to form
ulate substantive proposals re-
garding effects bargaining and has 
still failed to request to ne-
gotiate limited only to the issue of effects of its move. 
Finally, at the May 10, 1994 
negotiations, the Respondent 
adamantly rejected the paying of severance to any employee 
who chose not to relocate.  Moreover, the Company also re-
jected the proposals for transportation costs in that most em-
ployees would receive an increase in wages caused by the move 
to New Jersey. 
The Union on May 10 and 13, 1994 
by letter and orally re-
quested the Respondent to furnish the following information as 
set forth in the complaint and any evidence in the record per-
taining thereto, paragraph 17. 
 1.  Location and mailing address of the New Jersey facility. 
The Respondent never provided this information to the 
UAW on November 10, 1994, as discussed above, the Re-
spondent provided Region 29 with a copy of their lease 
dated September 13, 1994, ﬁfor
 a portion of the property 
located in the Townships of Bloomfield and Belleville, 
New Jersey . . . described in 
Exhibit  A annexed hereto,ﬂ 
but Exhibit A was not provided to the Region. A copy of 
this incomplete lease was also sent to Madore. 
 2.  Information pertaining to 
the Respondents™ Annuity Plan 
covering employees in Brooklyn Unit. 
No pertinent information was provided.  At the meet-
ing on May 10, 1994, when Madore asked whether the Re-
spondent had a pension plan, Pretter told him that they had 
an annuity plan with Local 
342, but that Pretter did not 
have the details.  Pretter di
d not tell the Union which job 
classifications were covered by
 the annuity plan, or inform 
the UAW that the annuity pl
an did not cover the ware-
house unit.  At the hearing on July 11, 1996, the Respon-
dent™s attorney stated with reference to the Respondents™ 
Exhibit 7,ﬂ  This is an annuity plan.  The exhibit actually 
contained no annuity  Moreove
r, on July 24, 1996, during 
Pretter™s testimony at the h
earing, Madore learned that 
bargaining unit employees were not covered by the annu-
ity plan. 
 3.  Holidays to be paid to employees prior to any layoff. 
At the May 10, 1994 meeting, Pretter only said that the 
Respondent currently had nine paid holidays. 
  4.  Names of any Brooklyn Unit employees with unpaid Be-
reavements leave claims, and number of days owed. 
At the May 10, 1994 meeting, Pretter told Madore that 
the past practice in Brooklyn 
would continue in the event 
that the Respondent moved to
 New Jersey, but was unsure 
what the Respondents™ actual past practice was. 
 5.  Names of any Brooklyn Unit employees currently on jury 

duty and any money owed to them. 
At the May 10, 1994, meeting Pretter told Madore, 
ﬁwhatever we™ve done in the pa
st, we™ll continue to do.ﬂ 
 6.  The present vacation schedule, and names, seniority dates, 
and departments of employees eligible for vacations. 
At the May 10, 1994, meeting 
Pretter stated that the 
current vacation schedule was 
ﬁwhatever it was in the 
pastﬂ but that he did not know what it was.  No informa-
tion identifying employees currently eligible for vacation 

time was provided. 
 7-8.  Names and clock numbers and type of leave, for all 
Brooklyn Unit employees presently
 on leaves of absence; list 
of Brooklyn Unit employees on layoff and benefits owed or 

received. 
The Counsel for the General Counsel asserts that the 
Respondent provided none of this information. 
 9.  List of bargaining unit employees presently on Workers 

Compensation, with the amounts 
of Benefits owed or being 
received by these employees. 
Beverly Gans™ bargaining notes
 indicate that at the 
May 10, 1994, meeting Pretter told Madore that there were 
no employees on Workers Compensation that he knew of. 
10.  List of bargaining unit 
employees with unpaid hospital 
insurance claims. 
No such list was ever provided, and the Respondent 
never gave the Union a clear answer as to whether the 
warehouse employees had health
 insurance coverage in 
1994.  Rather the Respondent provided contradictory 
documentation as to whether or not bargaining unit em-
ployees had health coverage 
in the past.  On August 28, 
1992, the Respondent informed the UAW that there was presently no health insurance plan covering bargaining 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544unit employees.  On May 11, 1994, however, Cooke sent 
Eugene Eisner, Esq., an attorney, representing the UAW 
who was not at the May 10, 1994 meeting, a copy of a 
ﬁparticipation agreementﬂ dated August 10, 1990, which 
purports to show that Bargaining unit employees did have 
health insurance coverage as of 1990. 
 11-15.  Copy of the Respondents™ insurance plan, benefits 
schedule procedure and premiums paid; list of employees 
with unpaid life insurance claims and amounts owed; list of 
all bargaining unit 
employees with the average hours they 
worked since 1990, and current rates of pay; list of all bar-
gaining unit employees with estimated list of earnings for the 
year 1990 due to the reduction of employees; list of part-time 
employees, their jobs and Hourly wages, respectively. 
The Counsel for the General Counsel asserts that some 
of the requested information was provided to the Union. 
 16-20.  A copy of the job classifications; side agreements with 
bargaining unit employees or 
any employee committee since 
January 1990; overtime records of bargaining unit employees 

since January 1990; names and wage rates of employees who 
exercised bumping rights since January 1990; list of names of 
bargaining unit employees tempor
arily transferred, the length 
of time and the rates of pay paid since that time; respectively. 
The Counsel for the General Counsel maintains that 
none of the above information was provided to the Union 

by the Respondent. 
 Moreover, paragraph 18 of the 
complaint asserts that on or 
about August 10, 1994, Madore re
quested that the Respondents 
furnish the Union with the following additional information. 
 1.  Names of members of 
the Brooklyn Unit who were 
transferred to the new location, their salaries, benefits, any 
incentives, and any compensatio
n for transportation costs. 
2.  Type of work being performed at the new location, 
number of employees at the Br
ooklyn facility and the new 
location and their hours and benefits. 
Counsel for the General Couns
el alleges that the above 
information was not provided except that the Respondents 
told the UAW at the May 10, 1994, meeting, that they 
would not compensate employ
ees for transportation costs to New Jersey or make severance payments to any em-
ployee who chose not to relocat
e.  Additionally, on Febru-
ary 23, 1995, nearly six months later and well after the 
move was completed, the Re
spondents sent Region 29 a 
copy of Respondents™ January, 1995, payroll records, with 

a copy to Madore. 
 The Respondent asserts that at al
l material times, the Union was 
already in possession of much of
 the necessary documentation 
and information so as to form
ulate substantive proposals re-
garding effects bargaining. 
Credibility 
The resolution of the issues in 
this case requires some deter-
mination of the credibility of the parties respective witnesses.  
After carefully considering the record evidence, I have based 
my findings on my observation of the demeanor of the wit-
nesses, the weight of the respective evidence, established and 
admitted facts, inherent probabilities and reasonable inferences 
which may be drawn from the record as a whole, 
Gold Stan-
dard Enterprises, Inc.
, 234 NLRB 618 (1978); 
V & W Castings
, 231 NLRB 912 (1977), 
Northridge Knitting Mills
, 223 NLRB 
230 (1976). Two witnesses testified herein, Robert Madore for the Gen-
eral Counsel and Harold Pretter for the Respondent.  Both the 
General Counsel and the Union a
ssert that Pretter was not a 
reliable witness because of his inconsistent, evasive, and shift-
ing testimony and should be di
scredited.  The Respondent maintains, in effect, the same
 about Madore.  Interestingly 

enough, as the record shows, both have some merit to their 
allegations.  Therefore as the oc
casion arises, I will discuss the 
issue of credibility as it effects the issue or circumstances pre-

sented in the light of my additional evidence such as documen-
tary evidence or the failure to call witnesses or present docu-
ments to support testimony given herein,  
B.  Analysis and Conclusions 
The complaint alleges that the Respondent has failed and re-
fused to bargain collectively with the Union with respect to the 
effects of the relocation of its facilities from Brooklyn, New 
York to Bloomfield, New Jersey 
in violation of Section 8(a)(1) 
and (5) and Section 2(6)
 and (7) of the Act. 
Under Section 8(a)(5) and 8(d) 
of the Act, an Employer who 
relocates is required to bargain in good faith with the collec-
tive-bargaining representative of its employees regarding the 
effects of the relocation on those employees, even where deci-
sional bargaining is not require
d as a mandatory subject of 
bargaining.  
Transmarine Navigation Corp., 170 NLRB 389 
(1968); Otis Elevator Co., 283 NLRB 223 (1987); 
Morco In-dustries, Inc., 279 NLRB 762 (1986).  Also, see 
Richmond 
Convalescent Hospital,
 313 NLRB 1247 (1994). Moreover, in 
Metropolitan Teletronics Corp.,
 279 NLRB 957 (1986) the 
Board stated, ﬁThe Company wa
s obligated to bargain ‚in a 
meaningful manner and at a mean
ingful time™ with the [Union] over the effects on employees of 
the decision to close and relo-

cate.  
First National Maintenance Corp. v. NLRB
, 452 U.S. 666 
681-682 (1981).ﬂ  An element of ﬁmeaningfulﬂ bargaining is 

ﬁtimely notice to the Unionﬂ of the decision.  
Penntech Papers, 
Inc. v.  NLRB,
 706 F.2d 18, 26 (1st Cir. 1983); 
Metropolitan 
Teletronics, supra.  At a minimum, th
is requires that a union be 
notified of the relocation before it
 takes place, rather then being confronted with a fait accompli.  
Transmarine
, supra.  In the context of the sale of a busine
ss, the minimum requirement is 
that a union be notified of the sale when the Employer executes 
a binding agreement to sell the business.  
Compact Video Ser-
vices
, 319 NLRB 131 (1995).  This would imply that in the 
context of a relocation, a union must be notified of an impend-
ing move at least by the time the Employer enters into a lease, 
or a contract to buy the new facility.  Moreover, notice to the 
union must be defini
te and unequivocal. 
Metropolitan Teletron-
ics, supra at footnote 5. 
For example, in the sale context, the statement that ﬁthere 
may possibly be a prospective buy
er for the facilityﬂ does not 
constitute notice, where there is no notice as to the timing of the 
sale or the identity of the new owner; promises to provide no-
tice which are later breached may only serve to mislead a un-
ion.  Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990). 
In the instant case, despite the Respondent™s contention, the 
Union was not given notice of the move.  On April 6, 1994, the 
Respondent merely notified th
e Union that it was ﬁcon-
sider[ing] the possibility of relocating all or part of its present 
facilities.ﬂ  At the May 10, 1994 meeting, the Respondent ad-
vised the Union that it had entered into a tentative agreement to 
lease or buy a facility in Bloomfi
eld, New Jersey, ﬁno definite 
contract yet to that property,ﬂ 
that there was a confusing ﬁtime 
 SEA JET TRUCKING CORP. 545 lineﬂ as to when the possible move might take place since Pret-
ter testified that at the meeting he told Madore that ﬁit would 
take about six months to comple
te starting the end of summer, 
early fallﬂ 1994, and that the Respondent would ﬁlet [the Un-
ion] knowﬂ if it made a firm commitment to relocate.  The Re-
spondent never let the Union know as promised.  Moreover, the 
Respondent stated at the May 
10, 1994 meeting that the ﬁpick 
and packﬂ department would stay in Brooklyn.  This was un-
true.  Additionally, based on this assertion and the Union™s 
expectation that in the event of a decision to relocate, the Union 
would receive notice, the Un
ion could not possibly have 
guessed that the Respondent™s 15-year lease for the Brooklyn 

facility expired on December 31, 1994, or that the move to New 
Jersey would be timed to coincide with the expiration of the 
Brooklyn lease.  At the May 10 
meeting, when Madore asked if 
there was a time line for the move, it would have made sense 

for the Respondent to advise the Union that the December 31, 
1994, expiration date on the Brookl
yn lease was their time line 
if this was true.  Also, the lease for the New Jersey facility is 

dated September 13, 1994.  As soon as the Respondent made a 
definite decision to enter into the September lease, the Union 
should have been notified.  The failure to do so constitutes 
failure and refusal to bargain in good faith. 
As set forth hereinbefore, it is well established that, even if a 
decision to relocate bargaining unit work is not a mandatory 
subject of bargaining, an employer is obliged to bargain over 
the effects of that move on bargaining unit employees.  
Otis 
Elevator Co., supra, 
Morco Industries, 
supra.  The undisputed evidence establishes that the Respondent failed and refused to 
bargain over the effects of the decision to relocate.  First, ad-
mittedly the Respondent relocated bargaining unit work from 
Brooklyn to New Jersey.  Second
, the evidence establishes that 
Madore requested decision and e
ffects bargaining at the May 
10, 1994 meeting and in his letters to the Respondent of May 
13 and August 10, 1994. 
Moreover, during the May 10, 1994 meeting Cooke was am-
biguous in his responses to Madore™s request for decision bar-

gaining. He clearly said nothing to advise the Union that the 
Respondents™ decision not to bargain over the decision to relo-
cate was final, so that the partie
s would have to proceed to ef-
fects bargaining.  The Respondents™ actions thereafter evi-

dences that the Respondent deci
ded to completely ignore its 
bargaining obligations to deal 
with the Union regarding the 
move.  Cooke responded to the May 
13 letter by stating that the 
Respondent would supply the requested documents.  However, 

documents were not forthcomin
g, and the Respondent ignored 
Madore™s followup letter of August 10.  Instead, the Respon-

dent went forward with its decision without notifying the Un-
ion.  Additionally, the Respondent
 unilaterally implemented its 
own effect's package.  Specific
ally, the Respondent offered jobs 
to any employees who wished to commute to New Jersey, but 
decided not to offer travel or 
relocation costs to employees who 
did relocate and not to offer severance to employees who felt 
that they could not handle the relocation.  Thus, by failing to 
respond to Madore™s letters and going forward with its unilat-eral actions regarding the effe
cts of the move, the Respondent 
clearly rejected the Union™s demands for effects bargaining. 
The Respondent argues that it did not respond to the Union™s 
demands for effects bargaining because it believed that the 

Union sought to negotiate over both the decision and the effects 
of the relocation and not the effects only,
3 and that the receipt 
by the Union of information re
quested by it was a condition 
precedent to continued negotiations.  This argument appears 
disingenuous in light of the facts in this case.  Decisional bar-
gaining, while not required under the circumstances present In 
this matter, would not have been unlawful, and the Union did 
not unlawfully bargain to impasse with respect to this non-
mandatory subject of bargaining.  Since the Respondent noti-
fied the Union of the ﬁpossibility of relocatingﬂ and their will-
ingness to ﬁdiscuss the problemsﬂ before the relocation decision 
had been made, it was not unreasonable for the Union to con-
clude that the Respondent was offering to bargain over the 
decision.  In May, 1994 in the 
absence of any documentation to 
support the Respondents™ claim that its decision to relocate was economically motivated, the Uni
on had no way of knowing that 
decisional bargaining was not required.
4  It was not until Janu-
ary 27, 1995, well after the move had been completed, that 
Region 29 dismissed that portion of the Union™s charge which 
pertained to the Respondents™ refusal to engage in decisional 
bargaining, putting the Union on no
tice, for the first time, that 
decisional bargaining was not mandatory.  Where a Union de-

mands bargaining over both the 
decision and its effects, and 
decisional bargaining is not mandatory, this does not excuse an 

Employer from bargaining over the effects of the decision, 
Compact Video, supra. Moreover the Union™s letters of May 13 and August 10, 
1994, both of which explicitly
 and unambiguously demand 
decision and effects bargaining.  While the Union was certainly 

interested in decision bagaining 
that provided no basis for dis-
regarding the clear demand for effe
cts bargaining as well.  In 
both Otis Elevator, supra, and Morco Industries, supra  while finding that the decision to re
locate was a nonmandatory sub-
                                                          
 3 Madore testified that at the Ma
y 10, 1994 meeting he advised Pret-
ter and Cooke that the Union would be willing to bargain over the 
effects of the relocation alone.  Prette
r denies this.  In this instance I 
credit Pretter™s version of this because the notes of the May 10, 1994 
meeting taken by Madore and Beverly Ganz indicate that the Union 
sought to bargain over the decision and the effects of the relocation 
failing to mention anything about bargaining over the effects alone.  
Moreover, Madore™s letter of May 13, 1994 to Cooke also mentions 
decision and effects bargaining.  Madore failed to explain the omission 
in his notes of the May 10 meeting and neither Beverly Ganz nor 
Charles Gibbons were called as witnesses herein.  However, it should 
also be noted that Pretter had no 
notes of the meeting and Cooke was 
not called as a witness either. 
As to other matters herein, I te
nd to credit the General Counsels™ 
witness Madore on the basis of my observation of his demeanor as a 

witness.  Moreover, it is hard fo
r me to believe th
at Pretter took no 
notes at the May 10, 1994 meeting and if Cooke did, that they were not 
produced at the hearing.  While the General Counsel failed to call Ganz 
and Gibbons as witnesses to support Madore™s testimony, the Respon-
dent, in turn, failed to call Cooke as
 its witness since it would appear 
that he acted as a negotiator for the Respondent at the meeting. 
From the failure of a party to produce material witnesses or relevant 
evidence obviously within its control 
without satisfactory explanation, 
the trier of the facts may draw an in
ference that such testimony or evi-
dence would be unfavorable to the party 
7-Eleven Food Store
, 257 
NLRB 108 (1981); 
Publishers Printing Co
., 233 NLRB 1070 (1977); 
Martin Luther King, Sr., Nursing Center
, 231 NLRB 15 (1977). 
4 Cf. Compact Video Services
, supra, at 143Œ144 (holding that even 
where decisional bargaining was not required with regard to the sale of 
a business, the Employer was required to provide information pertain-
ing to the decision so that the Union could determine whether the new 
owner was a successor employer, a
nd what the rights of its members 
would be).  
Sierra International Trucks Inc.
, 319 NLRB 948 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546ject of bargaining, nonetheless the Board found that the em-
ployers had refused to bargain over the effects in violation of 
the Act.  Additionally, the Re
spondent never made it clear to 
the Union that it would not bargai
n over the decision to relocate but might engage in effects bargaining. 
The Respondent may also argue that the Union™s inaction be-
tween May and August reflects a la
ck of interest in effects bar-
gaining.  Again, it bears empha
sizing that the Respondent re-
plied to the May 13 letter by pr
omising to supply the requested 
information.  In addition, the Respondent had told Madore that 

the move was not definite.  Both Polack™s letter, which speaks 
of a ﬁpossibilityﬂ of a move, and the statement at the May 10 
meeting that the Respondent was 
ﬁinvestigatingﬂ a move, indi-
cated that nothing was definite or imminent.  In light of the 
Respondent™s promise to supply 
the information and the uncer-
tainly as to whether the Respondent would actually go forward 

with the move, it as reasonable 
for  Madore to await further 
word from the Company before taking further steps to pursue 

bargaining.  When he heard rumors that the move was going 
forward, he immediately sent 
a followup letter, reminding the 
Respondent of the promise to 
supply informati
on and reiterat-ing the demand for effects bargaini
ng.  This time, he received 
absolutely no response. 
Additionally, the Respondent cannot argue that the Union 
waived its right to engage in effects bargaining.  A waiver of 
statutory rights must be 
ﬁclear and unmistakable.ﬂ  Metropoli-tan Edison Co. v. NLRB
, 460 U.S. 693, 708, (1983); 
Olivetti 
Office U.S.A. v. NLRB
, 926 F.2d 181, 197, (2d Cir. 1991); 
Johnson Bateman Co
., 295 NLRB 180 (1989).  Under this gen-
eral standard, a union may be found to have waived its rights if, 
upon being notified of a proposed change in terms and condi-
tions of employment, it ﬁfails to
 act diligently in seeking bar-
gaining.ﬂ  
Intermountain Rural Electric Assn., 305 NLRB 
NLRB 783 (1991).  The evidence herein shows that the Union 
acted diligently.  On 
first receiving word of the proposed move, 
the Union promptly scheduled 
a meeting with the Respondent to discuss the issues.  Madore 
then verbally demanded bargain-
ing May 10, and reiterated his 
demand in writing a few days 
later.  Madore™s failure to pursue the issue over the next 2 

months does not reflect any lack of diligence under the circum-
stances .  The Respondent had told the Union that it was only 
ﬁinvestigatingﬂ a move.  Cooke 
promised Madore a response to 
the May 13, 1994 letter.  Madore 
again reacted promptly in 
August when he heard that the move was going forward.  In 
light of Pretter™s testimony that the move was not actually im-
plemented until October 1996, the August 10, 1994 letter above 
was a timely demand for effects 
bargaining.  Had the Respon-
dent replied to that letter, the 
parties would have had 2 months in which to possibly conclude effects bargaining.  Instead the 
Respondent ignored the letter. 
From all of the above, I find and conclude that the Respon-
dent engaged in unfair labor practices when it failed and re-
fused to bargain collectively with the Union with respect to the 
effects of its relocation from Brooklyn to New Jersey in viola-
tion of Section 8(a)(1) and (5) of the Act.  
The complaint also alleges that the Respondent violated Sec-
tion 9(a)(1) and (5) of the Act by failing and refusing to provide 
the Union with requested information relative to the wages, 
hours, and other terms and conditions of employment of the 
Brooklyn Unit and the New Jersey, Unit.  The Respondent 
denies this allegation. 
It is well established that a 
labor organization which has an 
obligation under the Act to represent employees in a bargaining 
unit with respect to wages, hours, and working conditions, in-
cluding collective bargaining, is entitled, by operation of the 
statute, on appropriate request, to
 such information as may be 
relevant to the proper performance of that duty.  
NLRB v. Acme 
Industrial Co., 385 U.S. 432 (1967); 
NLRB v. Truitt Mfg. Co.,
 351 U.S. 149 (1956).  See also Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979).  Failure to fulfill that obligation to furnish 
relevant material on request is 
a violation of the employer™s 
duty to bargain in good faith and may violate Section 8(a)(5) of 
the Act.  
Proctor & Gamble Mfg. Co., v. NLRB
, 603 F.2d 1310 
(8th Cir. 1979). 
An employer™s duty to bargai
n ﬁin a meaningful mannerﬂ re-
garding the effects of a plant relocation also encompasses the 

obligation to timely provide a Union, on request, with informa-
tion relevant and necessary to the proper performance of its 
duties as bargaining 
representative.  
Air Express International 
Corp., 659 F.2d 610 (5th Cir. 1981).
5  The failure to supply a 
union with such information, even in the absence of any other 
violation, constitutes a failure
 to bargain in good faith and a violation of Section 8(a)(5) of the Act.  
Sierra International 
Trucks, Inc.
, supra; 
6 Live Oak Skilled Care & Manor, 
300 
NLRB at 1042, 1047.
7 Where the requested information concerns items and condi-
tions of employment relating to
 employees in the bargaining 
unit represented by the Union, the information is presumptively 
relevant to the Union™s representative function.  
George Koch & Sons, Inc.
, 295 NLRB 695 (1989).  See 
San Diego Newspa-per Guild v. NLRB, 548 F.2d 863 (9th Cir. 1977).  The Board uses a liberal, discovery-type standard to determine whether the 

information is relevant, or poten
tially relevant, to require its 
production.  
NLRB v. Acme Industrial Co
., supra; W-L Molding Co., 272 NLRB 1239 (1984).  In evaluating the relevance of 
broad categories of requested info
rmation, the Board stated in 
Ohio Power Co., 216 NLRB 987 (1975), enfd. 531 F.2d 1381 
(6th Cir. 1976): 
 Where the information sought covers the terms and conditions 

of employment within the barg
aining unit thus involving the 
core of the employer-employee relationship, the standard of 

relevance is very broad, and no specific showing is normally 
required. 
 It is only necessary to find that the desired information is 
probably relevant, and appears reas
onably calculated to lead to 
the discovery of relevant evidence that would be of use to a 
union in carrying out its statutory duties and responsibilities.  
New England Newspapers
, 856 F.2d 409, 413, (1st Cir. 1988); 
W-L Molding Co., supra; IMTT-Bayonne,
 304 NLRB 476 
(1991).  Information pertaining to the identity of bargaining 
unit employees, and their wages and other terms and conditions 
                                                          
 5 In the context of bargaining over th
e effects of a merger and reloca-
tion, Air Express required the Employer to provide the union with the 
acquisition agreement and employees™ 
names, job classification, and 
dates of hire 
6 In the context of bargaining over the sale of a business, 
Sierra re-quired the Employer to supply the union with the assets sale agreement. 
7 Also in the context of the sale of a business; 
Live Oak required that 
the Employer supply the union with sale agreements, timecards, an 

employee list with addresses and date
s of hire, job classifications work-
ers™ compensation information, and payroll records to ensure that 
wages and benefits were properly paid. 
 SEA JET TRUCKING CORP. 547 of  employment, is pr
esumptively relevant.  
Sea-Jet Trucking 
Corp., 304 NLRB 67 (1991); Excel Fire Protection Co.,
 308 
NLRB 241 (1992); Dynatron/Bondo Corp., 305 NLRB 574 
(1991); IMTT-Bayonne, supra; New England Newspapers; su-pra; Richmond Convalescent Hospital
, supra. If a union™s information request is overbroad, an employer 
must nevertheless provide all re
quested information which is 
relevant and necessary to the proper performance of the union™s 
statutory bargaining duties. 
Azabu U.S.A.,
 298 NLRB 702 
(1990).  In the instant case, 
for example, the Respondents 
should have provided the Union with information relevant to 
effects bargaining, even if information relevant to decisional 
bargaining did not have to be provided.  Requested information 
which is not in the employer™s possession must be provided.  
Requested information which is not in the employer™s posses-
sion must be provided if it can be obtained from a third party 
with whom the employer has some relationship.  
Public Service Co. of Colorado
, 301 NLRB 238 (1991).  In the present case, 
for example, any requested insurance coverage information 
obtainable from the union or unions representing other bargain-
ing units should have been provided by the Respondents to the 
Union.  Information requested 
by a union must be provided 
reasonably promptly.  
Fitzgerald Mills
, 133 NLRB 877, enfd. 
52 LRRM 2174 (2d Cir. 1963).  For example, the payroll re-
cords provided in February, 1995 (G.C. Exh. 7) did not satisfy 
the Respondents™ bargaining oblig
ation.  A Union may refuse 
to engage in effects bargaini
ng unless and until necessary in-
formation is provided.  
Compact Video Services
, 319 NLRB at 138.  Here, the union was reasonabl
e in its reluctance to request 
further bargaining sessions in the absence of the information it 
needed to properly represent the warehouse unit. 
In the instant case, all of the requested information set forth 
in paragraphs 17 and 18 of the complaint pertains to the identity 
of bargaining unit employees an
d their wages and other terms and conditions of employment.  Th
erefore, it is
 presumptively 
relevant.  Without the requested information pertaining to em-

ployee wages, benefits, and ot
her terms and conditions of em-
ployment, it was impossible for 
the Union to properly perform 
its statutory duties.  The reque
sted information was necessary 
to ensure that employees were receiving the wages and benefits 
to which they were entitled, to negotiate a severance package 
for employees who chose not to transfer to New Jersey, and to 
negotiate transportation costs and other benefits for employees 
who did transfer to New Jersey.  In the absence of the requested 
information pertaining to the location of the New Jersey plant 
and the identities of the employees represented by the UAW it 

is inconceivable how any union could have effectively repre-
sented these employees. 
The Respondent contends that much of the information had 
been supplied previously in cont
ract bargaining.  With respect 
to the former point, the Res
pondent™s representatives were 
aware that Madore had not previously been involved directly in 
dealings with the Company.  
If the Respondent genuinely felt 
that Madore™s requests were burdensome or repetitive, it could 

have pointed out to him in wri
ting, in a systematic fashion, 
which information ws already accessible to him.  Instead, the 
Respondent promised to collect the requested documents, then 
cut off all further communications with the Union.  The duty to 
supply information is 
an aspect of the duty to bargain in good 
faith, and the Respondent is obliga
ted to reply to an information 
request in a fashion which is consistent with the principles of 
good faith.  See 
Rochester Acoustical Corp
., 298 NLRB 558, 
562 (1989).  Promising to supply 
information, then leaving 
Madore to guess which information the Company had decided 
not to supply on the ground that the Union already was in pos-
session thereof, is inimicable to good-faith bargaining.  More-
over, the Respondent failed to produce evidence to estab-
lish.that it had previously supplied any significant portion of 
the information at issue in this case. 
The Respondent also introduced correspondence from Cooke 
to Region 29 during the investigation of this case.  Cooke sent 
copies of that correspondence to
 Madore, and some of the Un-
ion™s information requests were answered in those letters.  
However, that correspondence began in November, after the 
Respondent had initiated the move,  It was of little use to the 
Union at that point in time.  An employer is obligated to re-
spond to an information reque
st in a timely fashion.  
Bundy Corp. 292 NLRB 671, 672 (1989).  Supplying information after 
the move has commenced, and 6 
months after it was requested, 
is not a timely response.  Thus
, the Respondent™s refusal to 
supply information is 
a second basis for a finding that the Re-
spondent failed to bargain over 
the effects of its decision to 
move. Accordingly, by refusing to timely provide the requested in-
formation pertaining to effects 
bargaining, and by failing to 
timely notify the union of their 
decision to relocate, the Re-
spondent failed and refused to bargain in good faith with the 
Union, in violation of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
IV.  THE EFFECTS OF THE UNFAIR LABOR PRACTICES 
ON COMMERCE The activities of the Respondent
 set forth in section III, 
above, found to constitute unfair labor practices occurring in 
connection with the operations 
of the Respondent described in 
section I, above, have a close, 
intimate, and substantial relation-
ship to trade, traffic and commerce among the several states 
and tend to lead to labor disputes burdening and obstructing commerce and the free flow thereof. 
Accordingly, by refusing to timely provide the requested in-
formation pertaining to effects 
bargaining, and by failing to 
timely notify the union of their 
decision to relocate, the Re-
spondent failed and refused to bargain in good faith with the 
Union, in violation of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act. 
Having found that the Respondent has failed and refused to 
meet and bargain with the Union 
in violation of Section 8(a)(1) 
and (5) of the Act with regard to its employees in the appropri-
ate unit, the Respondent shall be
 ordered to cease and desist 
therefrom and on request, to bargain collectively in good faith 
with the Union as the exclusive bargaining representative of all 
its employees in the appropriate 
unit, and in the event an under-
standing is reached, to embody such understanding in a signed 

agreement.  See 
Winn-Dixie Stores, 243 NLRB 972 (1979).  In 
addition, the Respondent shall maintain in effect the terms and 

conditions of employment specified in the now expired collec-
tive-bargaining agreement rega
rding the above appropriate 
bargaining unit unless and until the Respondent and the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548agree otherwise, or until the part
ies bargain to a legitimate im-
passe. 
Furthermore, as a result of th
e Respondent™s unlawful failure 
to bargain in good faith with the Union about the effects of its 
decision to relocate, the unit em
ployees have been denied an 
opportunity to bargain through their collective-bagaining repre-
sentative.  Meaningful bargaini
ng cannot be assured until some 
measure of economic strength is restored to the Union.  A bar-

gaining order alone, therefore, cannot serve as an adequate 
remedy for the unfair labor practices committed. 
Accordingly, it is necessary, in order to effectuate the pur-
poses of  the Act, to require th
e Respondent to bargain with the 
Union concerning the effects of the relocation of its facility on 

its employees, and to accompany the order with a limited back-
pay requirement designed both to
 make whole the employees 
for losses suffered as a result of 
the violations and to re-create 

in some practicable manner a situation in which the parties™ 
bargaining position is not entir
ely devoid of economic conse-
quences for the Respondent.  The Respondent should therefore 

be required to pay backpay to employees in a manner similar to 
that required in 
Transmarine Navigation Corp
., supra. 
Transmarine
 involved an employer who had moved its op-
erations from Los Angeles to L
ong Beach, California, and ter-
minated its Los Angeles employ
ees.  The union representing 
the Los Angeles employees was 
only given 3 days™ notice of 
this change, and the employer di
d not offer to bargain over the effects of its relocation until 7 months after terminating its Los 
Angeles operations.  Although the relocation and merger were 
economically motivated and deci
sional bagaining was not man-
datory, the Ninth Circuit found th
at the Employer had violated 
Section 8(a)(5) of the Act by withholding information about the 

shutdown, deterring the union fr
om bargaining over its effects 
on the employees.  
Transmarine Navigation, 380 F.2d 933 (9th 
Cir. 1967).   In a subsequent Supplemental Decision and Order, 
the Board noted that the employees had been ﬁdenied an oppor-

tunity to bargain through their 
contractual representative at a 
time prior to the shutdown when
 such bargaining would have been meaningful . . . [rather than] when the collective strength 

of the employees™ bargaining unit had been dissapated.ﬂ  
Transmarine Navigation Corp.
, 170 NLRB 389 (1968).  Since 
it was ﬁimpossible to reestablish a situation equivalent to that 
which would have prevailed ha
d the Respondent more timely fulfilled its statutory bargaining obligation,ﬂ the Board fash-

ioned a partial backpay remedy, 
designed ﬁboth to
 make whole the employees for losses suffered as a result of the violation and 
to recreate in some practicable manner a situation in which the 
partiesﬂ bargaining position is not entirely devoid of economic 
consequences for the Respondent.ﬂ  Transmarine, 170 NLRB at 390.  Accordingly, the Board awarded backpay to the Los An-
geles employees, to run from a date 5 days from the issuance of 
the Supplemental Decision ﬁuntil the occurrence of the earliest 
of the following conditions: (1) the date the Respondent bar-
gains for agreement with the Un
ion on those subjects pertaining 
to the effects of the closing on guards at its Los Angeles termi-
nal; (2) a bona fide impasse in bargaining, (3) the failure of the 
Union to request bargaining within 5 days of this Supplemental 
Decision, or to commence negotiations within 5 days of the 
Respondent™s notice of its desire to bargain with the Union, or 
(4) the subsequent failure of the Union to bargain in good faith.ﬂ  
Transmarine, 170 NLRB at 390.  The minimum back-
pay award per employee awarded by the Board was 2 weeks™ 
backpay; the maximum award was the amount the employees 
would have earned from the date of the shutdown of the Los 
Angeles facility until the date the employees secured equivalent 
employment elsewhere.  
Transmarine, 170 NLRB at 390.  The minimum backpay award per employee awarded by the Board 

was two weeks™ backpay; the maximum award was the amount 
the employees would have earned from the date of the shut-
down of the Los Angeles facilit
y until the date the employees 
secured equivalent empl
oyment elsewhere.  
Transmarine
, 190 NLRB at 390.  Also see, Metropolitan Teletronics Corp
., 279 NLRB 457 (1996); 
Live Oak Skilled Care & Manor
, supra; Richmond Convalescent Hospital
, supra; Sierra International Trucks,
 Inc.. The same considerations which led the Board to award a 
Transmarine
 remedy in the cases cited above are present in the 
instant case.  Although the Res
pondents notified the Union that 
a relocation was possible, they failed to provide the Union with 
any notice that the decision to m
ove had been finalized.  Addi-
tionally, the failure to provide the Union with the requested 

information made meaningful ba
rgaining impossible.  For ex-
ample, without knowing when 
the Respondent was actually relocating, or where, or the identities of the current bargaining 

unit members, the Union was unable to bargain ﬁat a meaning-
ful time, in a meaningful manner.ﬂ  As with the cases cited 
above, the change is now a fait accompli, necessitating a rem-
edy which will, in some fashion,
 restore a measure of bargain-
ing strength to the Union.  The only means of restoring some 
measure of bargaining power to the Union is through the award 
of a Transmarine remedy. 
Additionally, the 
Transmarine
 remedy is necessary to miti-
gate the losses suffered by employees as a result of the move, 
and the Respondents™ failure to bargain in good faith about its 
effects.  For example, the move from Brooklyn to Bloomfield, 
New Jersey, confronted employees with the choice of either 
expending time and money on the extra commute, or giving up 
their jobs.  Since the move to 
New Jersey involved a monetary 
savings on the part of the Respondent the Union might have 
succeeded in negotiating for commuting or relocation expenses, 
had the Respondent bargained in good faith.  It is unclear, 
based on the state of the record, how many of the employees in 
the Brooklyn unit left the Respondents™ employ because of the 
difficulty and expense of commuti
ng to New Jersey.  However, 
it is clear that if the Union had had an opportunity to bargain 
over transportation and relocation expenses, the Union might have been able to mitigate the hardship to employees occa-
sioned by the move, and the concomitant loss of its member-
ship.  It is also unclear whet
her employees who gave up their 
jobs received any accrued benefits to which they were entitled, 
or whether the Union could have
 negotiated a severance pack-
age had the Respondent bargained in good faith.  Although 

New Jersey had a higher minimu
m wage than New York in 1994, it is possible that employees earning more than the mi-
numum wage, received a pay cut after the move to New Jersey, 
or suffered a loss in other benefits.  Had the Respondent bar-gained  in good faith, the Union might have negotiated higher 

wages or better benefi
ts for unit employees. 
The Transmarine remedy is not onerous.  Since the backpay 
awarded in a 
Transmarine-type remedy does not begin to ac-
crue until 5 days after any Board decision, a Respondent may 

cut off its liability immediately by either reaching agreement, 
or bargaining to impasse with resp
ect to the effects of its deci-
sion.  More importantly, the 
Transmarine remedy is warranted 
by the facts of this case. 
 SEA JET TRUCKING CORP. 549 The Respondent may argue, however, that a 
Transmarine remedy is not appropriate becau
se it offered jobs in the new 
facility to all of th
e unit employees.  That argument should be 
rejected for several reasons.  Fi
rst, the Respondent™s offer of 
work to the unit employees was 
part and parcel of the unfair 
labor practice the Respondent committed.  Instead of dealing 
with the Union about the terms and conditions of employment 
for employees at the new facil
ity, the Respondent decided to 
contact them directly and offer 
them work in New Jersey.  The 

Respondent should not be allowed to rely on its own misdeeds 
in order to avoid a remedy. 
Second, as indicated above, 
the Respondent™s argument is 
premised upon the erroneous assumption that the purpose of the 
Transmarine
 remedy is to compensate employees for lost earn-
ings.  However, as the Board made clear in 
Transmarine, the purpose of the remedy is not only to compensate the employ-
ees, but to restore to the Union the bargaining leverage it would 
have enjoyed in the absence of the employer™s unfair labor 
practices. 170 NLRB at 390.  Thus, as the Board stated in 
Transmarine
, the remedy is designed to ensure that the bargain-
ing has economic consequences for the employer.  Therefore, 

the need for a 
Transmarine
 remedy is not vitiated by the Re-
spondent™s offer of jobs to the unit employees at the new facil-

ity. 
The Respondent may also argue that the 
Transmarine rem-edy is not necessary because it gave the employees everything 
that the Union would have asked 
for: jobs at the new facility, 
etc.  This argument fails for se
veral reason.  First, as noted 
above, it would allow Respondent to profit from its own 
wrongdoing.  Second, it is contrary to fact.  Pretter acknowl-
edged that the Union asked for transportation costs for the em-ployees forced to travel longer distances because of the move.  
Madore testified that, if the 
Respondent had allowed effects 
bargaining to take place, the 
Union would have sought reloca-
tion reimbursement for employees who chose to move to be 
closer to their relocated jobs, 
and severance for those employ-
ees unable or unwilling to accept jobs because of the new loca-
tion.  Therefore, there was much
 for the parties to negotiate 
about. Moreover, because this case do
es involve employees who in-
curred increased transportation costs and/or moving expenses, 
and because the Respondent failed to bargain over those costs, 
the Transmarine remedy should be modifi
ed to calculate em-
ployees™ losses by taking into cons
ideration these added costs.  
Thus, to determine whether an employee who accepted a job at 
the New Jersey facility, in fact incurred losses under the 
Transmarine
 formula, income from 
employment at the New 
Jersey facility should be offset
 by added commuting costs.  If 
the employees™ earnings, after subtracting commuting costs, 
were less than their earnings before the relocation, the new job 
would not be ﬁequivalent empl
oyment,ﬂ and they would be 
entitled to more than 2 weeks™ backpay. 
However, any backpay due sh
all be based upon earnings 
which the unit employees woul
d normally receive during the 
applicable period, less any set 
interim earnings, and shall be computed in accordance with 
F. W. Woolworth Co
., 90 NLRB 
289 (1950), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). 
Also, the Respondent argues that in awarding the 
Transma-rine remedy in 
Live Oak Skilled Care & Manor
, supra, the Board stated that it was not deciding ﬁwhether the remedy pro-

viding for a minimum of 2 weeks™ backpay in 
Transmarine is warranted for all effects bargai
ning violations, regardless of loss.ﬂ 300 NLRB at 1040.  However, the Board has consistently 
followed Live Oak Skilled Care & Manor
 in subsequent cases 
involving the sale by an employer, where the successor retained 

the bargaining unit employees.  
Sierra International Trucks
, supra; Compact Video Services
, supra; Richmond Convalescent 
Hospital, supra. The instant case is
 arguably distinguishable on 
the ground that it involves a relocation rather than a sale of a 
business.  That is not a distinction which argues for a different 
result.  The need to restore to the Union its lost bargaining 
power is the same in a case of a relocation as in a case of a sale.  
Moreover, there is palpable harm to the employees which can 
be remedied in a relocation case, but which is not present in the 
case of a sale.  Some employees find the job at the new location 
to be too far to travel and thus
 incur loss of earnings.  Other 
employees are confronted with a longer and more expensive 

commute.  Thus, there are real losses to be compensated in a 
case like this.  Accordingly, the holding of 
Live Oak 
 should be applied in this case, and the 
Transmarine remedy should be 
imposed. Moreover, The Respondent in its 
brief also asserts that the 
Union is ﬁhard pressed to show that there has been an erosion 
of their bargaining position fo
r the implementation of a 
Trans-marine remedy.  The Respondent bases this on its alleged 
timely notice of the relocation to
 the Union, on-going negotia-
tions with the Union, its offers 
of jobs to unit employees at the 
new facility, etc., and attempts to 
distinguish a series of cases in 
which a Transmarine remedy was imposed on the basis of un-
timely notice.  The Respondent adds
 that additionally it is ﬁun-
disputed that there was no intent on Respondent to mislead or 
withhold information concerning its decision to transfer the 
facility by virtue of the April 
6, 1994 notification letter (G.C. 
Exh. 3).ﬂ  The Respondent conti
nues that any deterrence to the 
parties bargaining over the effe
cts of the relocation was based 
upon the Union™s own actions by 
conditioning their request to 
bargain over effects and decision and on the providing of in-

formation prior to the scheduling of future negotiations.  The 
record in this case does not su
pport the contentions of the Re-
spondent as more particularly discussed before. 
The Respondent also cites the decision in 
NLRB v. Okla-
homa Fixture Co.
, 79 F.3d 1030 (10th Cir. 1996), to support its 
contentions herein.  The court in that case stated that the ade-
quacy of notice depends on the fact
s of a given case.  The court found that the union had advance notice of the subcontracting 
decision, the union had ample opportunity to request bargaining 
both during the week that the electricians were still on the pay-
roll and thereafter, and there was evidence of willingness on the 
part of the company to bargain a
bout effects.  However, in the 
instant case the Respondent did not
 give the Union clear notice 
of when the relocation from Brookyn to New Jersey would 
actually take place, the Union di
d request to bargain about the 
effects and decision to relocate 
in a timely fashion, the Respon-
dent failed to furnish requested
 information to The Union, and 
the Respondent in effect refused to bargain with the Union over 
the effects of the relocation. 
Additionally, the record in th
is case shows that the Respon-
dent has a history of and a proclivity to commit unfair labor 
practices in violation of the Act.  In the light thereof, I shall 
recommend the issuance of a broad-cease-and-desist order pro-
hibiting the Respondent from violating the Act ﬁin any other 
manner.ﬂ  S. E. Nichols
, 284 NLRB 556 (1987), enfd. 862 F.2d 
952 (2d Cir. 1988), cert. denied, 490 U.S. 1108 (1989); 
St.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550Frances Hospital
, 252 NLRB 1247 fn.3 (1980); Hickmott 
Foods, 242 NLRB 1357 (1979). 
The Respondent shall also be required to post the customary 
notice.  Moreover, for the same reason as above, the Respon-
dent shall be ordered to mail 
the notice to any employees who 
did not accept the offer of transfer to the new locations or who 
are otherwise no longer employed by the Respondent since 
August 31, 1994. 
The Respondent in its brief also argues that under 
Fairmont Hotel, 314 NLRB 534 (1994) the Administrative Law Judge 
may rule on the adequacy of a proffered settlement pursuant to 
the Respondent™s motion to dismi
ss, ﬁwhere the proffered set-tlement advances the purposes of the Act and resolves the al-
leged unfair labor practices.  See 
Fairmont Hotel 314 NLRB 
No. 93 (1994).ﬂ 
During the hearing the Respondent moved to dismiss the 
complaint herein and/or for the administrative law judge to 

approve a proposed settlement.  The General Counsel and the 
Union opposed such settlement.  The Respondents™ proposed 
settlement was as follows: 
 1. Payment of two (2) weeks of the partial/modified 
Transmarine remedy to employees who did not make the 
move from Brooklyn to Bloomfield; 
2.No Transmarine
 remedy for any employee that does 
appear on the New Jersey payroll of Respondent; 
3.That Respondent would provide documentation to 
the extent that it hasn™t been provided and to the extent 
that it exists, as per the the Union™s request for documenta-
tion embodied in their May 13, 1994 correspondence (or 
in the alternative, makes said books and records available 
to Charging Party for their inspection); 
4.That the Employer would 
agree to continue to bar-
gain over the ﬁeffectsﬂ of the relocation; and 
5.That there would be a Formal Board settlement, with 
an appropriate notice posting. 
 In Fairmont Hotel supra, the Board held that where the with-
drawal of a complaint is a matter for :adjusticationﬂ before the 

administrative law judge (after
 the hearing opens), the Board 
has the authority to determine whether withdrawal of the com-
plaint is appropriate. 
The General Counsel™s authority not to prosecute includes 
settlement of a case over a parties objection where a complaint 
has issued but the hearing has 
not opened.  See also Section 
102.18 of the Board™s Rules and Regulations and Sec 101.9 of 
Statements of Procedure.  On 
the other hand, if the General Counsel rejects a proffered settlem
ent and wishes to continue to 
prosecute the case, the Board will be called on to exercise its 
adjudicatory function.  In that connection, the Board may rule 
on the adequacy of the proffered settlement, pursuant to a Re-
spondent motion to dismiss.  
Fairmont Hotel
, supra at 534 fn.4. 
Also see 
Independent Stave Co
., 287 NLRB 740 (1987). 
In Independent Stave Co.,
 supra, the Board set forth some of 
the critical factors to be considered as to whether approval of a 
proposed settlement would effectuate the purposes and policies 
of the Act.  Among those cited for our purposes herein were: 
1. Whether the parties have ag
reed to be bound regarding the settlement; 
2. Whether the settlement is reasonable in the light of the na-
ture of the violations alleged, the risks inherent in litigation and 
the stage of the litigation; 
3. Whether the Respondent has engaged in a history of viola-
tions of the Act or has breached 
previous settlement agreements 
resolving unfair labor 
practices disputes. 
Moreover, in Cooper State Rubber,
 301 NLRB 138 (1991), 
the Board rejected a unilateral settlement on the following 
grounds; 1. That the opposition of the General Counsel and the Charg-
ing Party to the settlement was a significant factor to be consid-
ered in determining whether to accept the proffered adjustment; 
2. The adjustment did not addr
ess all the allegations of the 
complaint; and 
3. The proposal did not protect against future misconduct by 
the Respondent. 
Applying the rationale of the above cases to the instant mat-
ter, I find the proposed settlement offer of the Respondent falls 
short of the criteria necessary for acceptance.  One of the im-
portant considerations in coming to this decision is the fact that 
both the General Counsel and the Union oppose the proposed 
agreement.  Although it is clear that the opposition from these 
parties is not a decisive  factor 
to be weighed, it is definitely 
significant and militates heavily against accepting the unilateral 

proposal.  Iron Workers Local 27 (Morrison-Knudson),
 313 
NLRB 215 (1990); 
Food Lion, Inc
., 304 NLRB 602 fn. 4 
(1991); Cooper State Rubber
, supra.  Moreover, the remedy 
proposed by the Respondent regarding the amounts to be paid 

to the unit employees involved regarding backpay and interest 
and whatever additional benefits owed to these employees may 
be inadequate under the facts of this case.  Additionally, the 
Respondent has a long history of serious unfair labor practices 
and in addition, were the proposed settlement offer to be ac-
cepted, it would not conserve 
the Board™s resources because a 
hearing on the merits of the al
legations in thecomplaint has 
already been held in this proceeding.  
Iron Workers Local 27 
(Morrison-Krudson
) supra; Independent Stave Co.
, supra. CONCLUSIONS OF 
LAW 1.Sea-Jet Trucking Corporation,
 A.P.A. Warehouse, Inc., af-
filiated Terminals, Inc., Sea-Je
t Industries, Inc., & Sea-Jet 
Trucking & A.P.A. Warehouses, 
Inc., a Single Employer and 
each of them are and have been at all times material herein 
employers engaged in commerce within the meaning of Section 
2(2),(6) and (7) of the Act. 
2.International Union, United Automobile, Aerospace and 
Agricultural Implement Workers of America, AFLŒCIO is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3. (a) At all times material herein until in or around Decem-
ber 1994, the following employees of the Respondents, herein 

called the Brooklyn Unit, constituted a unit appropriate for the 
purposes of collective 
bargaining within the meaning of Section 
9(b) of the Act. 
 All full-time and regular part-time warehouse employees em-

ployed by Sea-Jet Trucking Corporation, A.P.A. Warehouse, 
Inc., Affiliated Terminals, Incorporated, Sea-Jet Industries, 
Incorporated, and Sea-Jet Trucking & A.P.A. Warehouse, 
Inc., at its 140-43rd Street, Brooklyn, New York location, ex-
cluding all office clerical employees, trailer drivers, truckdriv-
ers, drivers™ helpers, building maintenance employees, truck 
maintenance, professional empl
oyees and supervisors as de-
fined in the Act. 
  SEA JET TRUCKING CORP. 551 (b) At all times material since in or around 1994, the follow-
ing employees of the Respondents,
 herein called the New Jer-
sey Unit, constitute a unit appropriate for the purposes of col-
lective bargaining within the m
eaning of Section 9(b) of the Act:  All full-time and regular part-time warehouse employees em-
ployed by Sea-Jet Trucking Corporation, A.P.A. Warehouse, 
Inc., Affiliated Terminals, Incorporated, Sea-Jet Industries, 
Incorporated, and Sea-Jet Trucking & A.P.A. Warehouse, 
Inc., at its 8 Franklin Street, Bloomfield, New Jersey, location, 
excluding all office clerical employees, trailer drivers, truck-
drivers, drivers™ helpers, bu
ilding maintena
nce employees, 
truck maintenance, professional employees and supervisors as 
defined in the Act. 
 4. (a) On December 19, 1989, the Board issued a ﬁDecision, 
Order and Certification of Representativeﬂ in Cases 29ŒRCAŒ
6841 and 29ŒRCŒ6844, certifying the Union as the exclusive 
collective-bargaining representative of the employees in the 
Brooklyn Unit. 
(b) On August 14, 1991, the Board issued a Decision and 
Order, reported at 304 NLRB 67, ordering the Respondents, 
inter alia, to recognize and bargain with the Union pursuant to 
the certification issued in Cases 29ŒRCŒ6841 and 29ŒRCŒ6844 
on December 19, 1989, described above in subparagraph (a). 
(c) On July 15, 1992, the United States Court of Appeals for 
the Second Circuit entered a judgment enforcing the Board™s 
Decision and Order, reported at 304 NLRB 67, described above 
in subparagraph (b). 
5. At all times material since December 19, 1989, until in or 
around December, 1994 the Union has been , and is now, the 
exclusive bargaining representative of all the employees of the 
Brooklyn Unit within the meaning 
of Section 9(a) of the Act. 
6. On a date presently unknown in the summer or fall of 
1994, the Respondents commenced the relocation of its princi-
pal facility from 140 43rd Street, Brooklyn, New York to 8 
Franklin Street, Bloomfield, Ne
w Jersey, which 
relocation was completed in or about January 1995. 
7. At all times material since a date presently unknown in the 
summer or fall, 1994, the Union 
has been the exclusive collec-
tive-bargaining representative of the New Jersey Unit. 
8. On or about May 10 and 13, and August 10, 1994, the Un-
ion requested that the Respondent
™s bargain collectively with 
the Union with respect to the effects of the relocation from 

Brooklyn, New York to Bloomfield, New Jersey. 
9. The above relates to the wa
ges, hours, and other terms and 
conditions of employment of the Brooklyn Unit and the New 
Jersey Unit and is a mandatory subject for the purpose of col-
lective bargaining. 
10. Since about May 10, 1994, th
e Respondent™s have failed 
and refused to bargain collectively with the representatives of 
these employees about the effects of
 the relocation of its facility 
noted above, and have thereby engaged in, and are engaging in, 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
11. On or about May 10 and 13, 1994, the Union orally and 
by letter, respectively, requested that the Respondents furnish 
the Union with the following information: 
 Location and mailing address of the New Jersey facility. 
 The following information pertaining to Respondents™ Annu-
ity Plan covering employees in the Brooklyn Unit: 
1. (a) A full and detailed history of each such em-
ployee, including date of hire, 
date payments started, cred-
ited service, rate of new payments to annuity, breaks in 
annuity service or payments or credits, vesting or non-
vesting (including the effect 
of the new five-year provision 
and its effective date), date 
of expected employee vesting 
and eligibility to receive upon eligibility, whether or not 
any of the employees involved are eligible for yearly dis-
ability annuity, survivors rights,
 if any, and whether such 
annuity payments by the employer are current or deficient, 
and in what amount. 
    (b) Whether or not the 
present annuity plan allows 
the employer, if  agreed to in bargaining, to make annuity 
payments for employees during such time they are laid off, 
for both vested and non-vested employees, and whether  
there is a difference in making annuity payments to a non-
active and/or laid off employee, if the employee is on tem-
porary layoff with recall right
s, and which provisions of 
the Annuity Plan apply to this question. 
     (c) Annual Report Form 5500 and Schedule B for 
Plan Years (specify years). 
    (d) Complete Actuarial Valuation (specify years). 
    (e) Trustee™s Assets Statement (specify years). 
    (f) Trust of Insurance Agreement relating to holding 
and investment of assets of the Annuity Plan. 
    (g) Current census of the unit (i.e., date of birth, sex, 
annuity service for active workers; same information for 
retirees with annuity amount and type of benefit speci-
fied).     (h) List of other units, if applicable, covered under 
current Annuity Plan (including number of participants in 
each unit and summary of any material differences in plan 
documents covering the several units). 
    (i) Any redrafts or amendments to the Annuity Plan 
document since its inception. 
3. Holidays to be paid to employees prior to anyone 
being laid off. 
4. Whether any Brooklyn Unit employees have unpaid 
bereavement leave claims, and their names, clock num-
bers, and the amount of days
 due to each employee. 
5. Whether any Brooklyn Unit employees are out on 
Jury Duty and their names, 
clock numbers and any money 
owed to these employees. 
6. The present vacation sche
dule and the names, clock numbers, seniority dates, de
partments of all employees 
who are eligible for any vacation. 
7. Names and clock numbers an
d type of leave, for all 
Brooklyn Unit employees presen
tly on leaves of absence. 
8. A list of Brooklyn Unit employees on layoff by 
name, seniority, clock numbe
r, job description and de-
partment, and the amount of be
nefits owed or being re-ceived by the laid-off employees. 
9. A list of the bargaining unit employees presently on 
Workers Compensation by na
me, clock number, and sen-
iority with the amount of benefits owed or being received 
by these employees. 
10. A list of bargaining 
unit employees by name and 
clock number who have unpaid hospital insurance claims, 
including the amounts that they are owed. 
11. A copy of Respondents™ insurance plan in what-
ever form and a copy of its benefits schedule procedure 
and premiums paid, single/married and families. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 55212. A list of bargaining 
unit employees by name and 
clock number who have unpaid life insurance claims, in-
cluding the amount they are owed. 
13. A list of all bargaini
ng unit employees by name 
and clock number with the average hours they have 
worked since January 1990, and the current rate of pay for 
each employee. 
14. A list of all bargaini
ng unit employees by name 
and clock number with the estimated list earnings for the 
year 1990 due to the reduction of employees. 
15. A list of any part-time workers presently working 
in the plant by name and clock number and the jobs they 
are presently working, and hourly wages being paid. 
16. A copy of all job classifications. 
17. A copy of any oral or written side agreements 
made between the Company and any bargaining unit em-

ployees and/or any employee committee since January 
1990. 18. A copy of all the overtime records of hours of 
equalization of bargaining 
unit members since January 
1990. 19. A copy of names and the rate of the job and the 
date any employee exercised his/her bumping rights since 
January 1990. 
20. A list of names of any bargaining unit employees 
temporarily transferred, for what length of time trans-
ferred, and the rates of pay paid since that time. 
12. On or about August 10, 1994, the Union requested that 
the Respondents furnish the Union with the following informa-
tion:  1. Names of members of the Brooklyn Unit who were 
transferred to the new location, their salaries, benefits, any 

incentives, and any compensa
tion for transportation. 
2. Type of work being performed at the new location, 
number of employees at the Br
ooklyn facility and the new 
location, and their hours and benefits. 
 13. The information described above requested by the Union, 
relates to wages, hours, and ot
her terms and conditions of em-
ployment of the employees in the units described above, and is 
necessary for and relevant to, the Union™s performance of its 
functions as the exclusive collective bargaining representative 
of the employees in the above units. 
14. Since on or about May 10, 1994, the Respondent has 
failed and refused to furnish the Union with the information 
requested as described above, and has thereby refused to bar-
gain collectively, and are refusing to bargain collectively, with 
the representative of their employees and has thereby engaged 
in, and are engaging in, unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and (5) and Sec-
tion 2(6) and (7) of the Act. 
On the basis of the foregoing findings of fact and conclu-
sions of law, and upon the entire record, and pursuant to Sec-
tion 10(c) of the Act, I hereby issue the following recom-
mended8                                                           
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ORDER The Respondents, Sea-Jet Trucking Corporation, 
A.P.A.Warehouse, Inc., Affiliat
ed Terminals, Incorporated, 
Sea-Jet Industries, Incorporated, and Sea-Jet Trucking & 
A.P.A. Warehouses, Inc., A single Employer, Bloomfield, New 
Jersey, its officers, agents, successors, and assigns shall 
1.  Cease and desist from 
(a)  Failing to bargain in good faith with the International 
Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America, AFLŒCIO concerning the effects 
on employees of its decision to
 relocate its Brooklyn, New 
York facility to Bloom
field, New Jersey. 
(b)  Failing or refusing, on request, to furnish the Union with 
information relevant and necessary to the Union™s fulfillment of 
its functions as the exclusive collective-bargaining representa-
tive of the employees in the appropriate units. 
(c)  In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request, bargain collectively in good faith with the 
Union concerning the effects on its employees in the appropri-
ate units of the decision to relocate its Brookyn, New York 
facility to Bloomfield, New Jersey, and if an understanding is 
reached embody the understanding in a signed agreement. 
(b)  Pay to the unit employees 
involved in the relocation in 
any way, limited backpay in the manner set forth in the remedy 
section of this decision. 
(c)  On the Union™s request promptly furnish the Union with 
the information sought in its 
May 10, May 13 and August 10, 
1994 letters. 
(d)  Preserve, and within 14 days of a request make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e)  Within 14 days after service by the Region, post at its fa-
cility in New York, New York
 and Bloomfield, New Jersey 
copies of the attached notice marked ﬁAppendix
9  Copies of the 
notice, on forms provided by th
e Regional Director for Region 29 after being signed by the Respondent™s authorized represen-
tative, shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since August 31, 1994.  Moreover, the 
Respondent shall also be ordered 
to mail the notice to any em-
ployees who did not accept the offer of transfer to the new loca-
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 SEA JET TRUCKING CORP. 553 tion or who are otherwise no longer employed by the Respon-
dent as of May 10, 1994. 
(f)  Within 14 days after the service by the Region, file with 
the Regional Director a sworn 
certification of a responsible 
official on a form provided by the Region attesting to the steps 

that the Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 fail or refuse to bargain collectively and in 
good faith with the Internationa
l Union,  United Automobile, 

Aerospace and Agricultural Implement Workers of America, 
AFLŒCIO, concerning the effects resulting from the relocation 
of our facility from Brooklyn, 
New York to Bloomfield, New Jersey on its employees in the appropriate units. 
WE WILL NOT 
fail or refuse to furnish the Union with the in-
formation requested by it in it
s letters of May 10, May 13 and 
August 10, 1994, so that the Uni
on may discharge its duties as 
the employees™ collective-bargaining representative. 
WE WILL NOT 
in any manner interfere with, restrain, or co-
erce employees in the exercise of the rights guaranteed them by 

Section 7 of the Act. 
WE WILL
, on request, bargain with the Union concerning the 
effects on their employees in the appropriate units resulting 
from the relocation of the Respondents™ facility from Brooklyn, 
New York to Bloomfield, New Jersey. 
WE WILL
, furnish the Union with the information requested 
by it in its May 10, May 13 and August 13, 1994 letters, so that 

the Union may discharge its duties as the employees™ collec-
tive-bargaining representative. 
WE WILL
, pay employees involved in the relocation in any 
manner limited backpay with intere
st as provided in the remedy 
section of this decision. 
 SEA-JET TRUCKING 
CORPORATION
, A.P.A. 
WAREHOUSES
, INC., A
FFILIATED 
TERMINALS
, INCORPORATED
, SEA-JET INDUSTRIES
, INCORPORATED
, AND SEA-JET TRUCKING 
& A.P.A. W
AREHOUSES
, INC., 
A SINGLE 
EMPLOYER
  